Respondents challenged the petition on the basis that the pages were not consecutively numbered, beginning with the number one as required by subdivision 2 of section 6-134 of the Election Law. In our view Special Term improperly validated the petition and ordered that the petitioner’s name be placed on the ballot. Petitioner has shown neither strict nor substantial compliance with the Election Law. Neither of the sheets was given any number and they were not numbered consecutively, beginning with the number one as is required by statute (Matter of Nagiel v Laukaitis, 278 NY 696). Nor was there substantial compliance with the statute. *730Neither sheet taken separately had the sufficient number of signatures so as to permit validation in the absence of the consecutive numbering (Matter of Rosen v McNab, 25 NY2d 798). The separate sheets cannot be considered together so as to satisfy the requisite number of signatures as the individual sheets were not consecutively numbered (Matter of Turner v Lawley, 25 NY2d 963). (Appeal from order of Supreme Court, Erie County, Kubiniec, J. — Election Law.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ. (Order entered Aug. 22, 1984.)